DETAILED ACTION
1	This action is responsive to the amendment filed on December 27, 2021.
2	The cancellation of claim 4 is acknowledged. Pending claims are 1-3 and 5-16.
3	The rejection of the claims under 103 is withdrawn because of the applicant’s amendment.
4	Claims 1-3 and 5-16 are allowed.
STATEMENT OF REASONS FOR ALLOWANCE
5	The following is an examiner’s statement of reasons for allowance:  
	 The English translation of the closest prior art of record (JP 2013-107865 A) teaches a cosmetic composition in the form of a water-oil-emulsion comprising nonionic surfactants having HLB of <5 include stearic acid decaglycerol in the amount of 0.2 to 5% by weight (see pages 12-13, paragraphs, 0023 and 0025), dextrin palmitate (dextrin fatty acid ester) in the amount of 0.5 to 8 % (see pages 13-14, paragraphs, 0028-0029), squalene as a hydrocarbon oil (see page 17, paragraph, 0034), water  (see page 16, paragraph, 0031) and ceramide (see page 18, paragraph, 0035). However, the closest prior art of record (JP’ 865 A) does not teach or disclose a water-in-oil emulsion comprising a dimer acid ester or N-acyl amino acid ester or their percentage amounts as claimed. The closest prior art of record (JP’ 865 A) also does not teach or disclose the percentage amount of the ceramide as claimed. Accordingly, the claimed subject matter as a whole would not have been obvious to one having ordinary skill in the art of water-in-oil emulsion formulation. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EISA B ELHILO whose telephone number is (571)272-1315. The examiner can normally be reached Monday-Friday, 7:00 AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571)272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EISA B ELHILO/Primary Examiner, Art Unit 1761